DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 43 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The claims now contain the follow inventions:
Group I, claims 1, 4-9, 11, 13-17, 19, 22-25, 27-37, and 39-42, drawn to a bioreactor system comprising a housing, gas permeable membrane affixed to a frame support, sidewall port, and conical bottom section; and
Group II, claim 43, drawn to a bioreactor system comprising a housing, sidewall port, and a frame support having gas permeable membrane permanently affixed thereon.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related systems. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design (Invention I requires a conical bottom section which is not included in Invention II, and Invention II requires a permanently affixed membrane, which is not included in Invention I).  Furthermore, the inventions as claimed do not .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 43 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant’s amendments filed 2/21/2021 have overcome the previously presented rejection of independent claim 1. Claim 42 is newly presented and has necessitated a new grounds of rejection, presented below.

Claim Objections
Claims 13 and 36 are objected to because of the following informalities:  
Claim 13: it is believed the claim should read “wherein the system is configured to be inserted into a centrifuge”.
Claim 36: remove the semicolon at the end of the claim.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 recites the limitation "the frame member" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 42 depends, recites a frame support rather than a frame member.

Allowable Subject Matter
Claims 1, 4-9, 11, 13-17, 19, 22-25, 27-37, and 39-41 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Dunbar et al. in view of Hong et al. provides the closest prior art regarding the subject matter of independent claim 1, as discussed in the prior Office Action. However, Dunbar et al. in view of Hong et al. is silent as to the gas permeable membrane fully surrounding the frame support so as to encompass an exterior surface of the frame support and the housing having a conical bottom structure. The prior art, alone or in combination, does not teach a sterile closed bioreactor system comprising a housing having a conical bottom structure, at least one port formed in a sidewall of the housing, and a gas permeable membrane fully surrounding a frame support, within the claim environment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658.  The examiner can normally be reached on M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799